 Case 2:20-cv-09091-PA-AS Document 29 Filed 07/09/21 Page 1 of 3 Page ID #:255




1    Rollin A. Ransom (SBN 196126)
     rransom@sidley.com
2    Lauren M. De Lilly (SBN 301503)
     Ryan Stasell (SBN 307431)
3    rstasell@sidley.com
     Paula C. Salazar (SBN 327349)
4    psalazar@sidley.com
     SIDLEY AUSTIN LLP
5    555 West Fifth Street, Suite 4000
     Los Angeles, California 90013
6    Telephone: (213) 896-6000
     Facsimile: (213) 896-6600
7
     Attorneys for Defendant Thrive
8    Causemetics, Inc.
9                              UNITED STATES DISTRICT COURT
10                            CENTRAL DISTRICT OF CALIFORNIA
11   THRIVE NATURAL CARE, INC.,                  Case No. 2:20-cv-9091-PA-AS
12               Plaintiff,                      Hon. Percy Anderson
13   vs.                                         STIPULATION TO RESET
                                                 MOTION FILING CUT-OFF DATE
14   THRIVE CAUSEMETICS, INC.,
                                                 [Proposed] Order Filed Concurrently
15               Defendants.                     Herewith
16                                               Final Pretrial Conference: October 15,
                                                 2021, at 1:30 p.m.
17
                                                 Jury Trial Date: November 9, 2021, at
18                                               9:00 a.m.
19
20
21
22
23
24
25
26
27
28


                        STIPULATION TO RESET MOTION FILING CUT-OFF DATE
 Case 2:20-cv-09091-PA-AS Document 29 Filed 07/09/21 Page 2 of 3 Page ID #:256




1          This Stipulation is made and entered into between Plaintiff Thrive Natural Care,
2    Inc. (“Plaintiff”) and Defendant Thrive Causemetics, Inc. (“Defendant”), by and
3    through their respective counsel, with reference to the following:
4          1.     WHEREAS, on January 5, 2021, the Court entered the Civil Trial
5    Scheduling Order [Fed. R. Civ. P. 16(b)] (“Scheduling Order”) (ECF No. 19);
6          2.     WHEREAS, the Scheduling Order sets the motion filing cut-off date,
7    which is the last day motions may be heard, for September 6, 2021;
8          3.     WHEREAS, September 6, 2021 is Labor Day and a federal court holiday,
9    and the Court will be closed;
10         4.     WHEREAS, pursuant to the Court’s procedures, the next available date
11   for the Court to hear motions is September 13, 2021;
12         5.     WHEREAS, resetting the motion filing cut-off date to September 13,
13   2021 will not impact the remaining case deadlines in the Scheduling Order;
14         6.     WHEREAS, the parties previously filed a Joint Motion to Amend
15   Scheduling Order to Provide Time for Expert Discovery Phase on January 19, 2021
16   (ECF No. 20), and the Court denied that motion (ECF No. 21);
17         NOW, THEREFORE, and subject to the Court’s availability, Plaintiff and
18   Defendant hereby stipulate that the current motion filing cut-off date of September 6,
19   2021 be reset to September 13, 2021.
20         IT IS SO STIPULATED.
21
22        Dated: July 9, 2021                       Dated: July 9, 2021
23
          SIDLEY AUSTIN LLP                         THE MCARTHUR LAW FIRM, P.C.
24
     By: /s/ Rollin A. Ransom                 By: /s/ Stephen McArthur
25
         Rollin A. Ransom                         Stephen McArthur
26
27        Attorneys for Defendant                   Attorneys for Plaintiff Thrive Natural
          Thrive Causemetics, Inc.                  Care, Inc.
28

                                              2
                        STIPULATION TO RESET MOTION FILING CUT-OFF DATE
 Case 2:20-cv-09091-PA-AS Document 29 Filed 07/09/21 Page 3 of 3 Page ID #:257




1                                 SIGNATURE ATTESTATION
2              I am the CM/ECF filer whose identification and password are being used to file
3    the foregoing Stipulation To Reset Motion Filing Cut-Off Date and concurrently filed
4    [Proposed] Order. In compliance with Local Civil Rule 5-4.3.4(a)(2)(i), I hereby
5    attest that every signatory has concurred in this filing.
6
7    Dated: July 9, 2021                             /s/ Rollin A. Ransom
8                                                    Rollin A. Ransom
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     270196291v.1                                3
                           STIPULATION TO RESET MOTION FILING CUT-OFF DATE
